 


109 HR 3281 IH: Cherry Valley National Wildlife Refuge Act
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3281 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Kanjorski (for himself, Mr. Dent, Mr. Holden, Mr. Platts, Ms. Schwartz of Pennsylvania, Mr. Gerlach, Mr. Sherwood, Mr. Brady of Pennsylvania, Mr. Murtha, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to establish the Cherry Valley National Wildlife Refuge in Northeastern Pennsylvania, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cherry Valley National Wildlife Refuge Act.  
2.FindingsThe Congress finds the following: 
(1)The scenic Cherry Valley area of Northeastern Pennsylvania is blessed with more than 80 special-concern animal and plant species and natural habitats. 
(2)In a preliminary assessment of Cherry Valley, United States Fish and Wildlife Service biologists ranked Cherry Valley very high as a potential national wildlife refuge. 
(3)Six species that are listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) have been documented within or near Cherry Valley: The bog turtle (possibly the most significant population of the listed subspecies), the dwarf wedge mussel, the northeastern bulrush, the small whorled pogonia, the bald eagle, and the Indiana bat (a historic resident, with efforts under way to re-establish favorable conditions). 
(4)Cherry Valley provides habitat for at least 79 species of national or regional concern, which either nest in Cherry Valley or migrate through the area during critical times in their life cycle, including— 
(A)neo-tropical migratory birds such as the Cerulean Warbler, the Worm-eating Warbler, and the Wood Thrush, all of which nest in Cherry Valley; 
(B)waterfowl such as the American Black Duck; 
(C)several globally rare plants, such as the spreading globeflower; and 
(D)anadromous fish species. 
(5)The Cherry Valley watershed encompasses a large segment of the Kittatinny Ridge, an important migration route for birds of prey throughout the Northeastern United States. Every migratory raptor species in the Northeast is regularly observed along the Kittatinny Ridge during the autumnal migration, including the bald eagle, the golden eagle, and the broad-winged hawk. 
(6)The Kittatinny Ridge also includes a long segment of the Appalachian Trail, a nationally significant natural-cultural-recreational feature. 
(7)Many of the significant wildlife habitats found in the Cherry Valley, especially the rare calcareous wetlands, have disappeared from other localities in their range. 
(8)Ongoing studies have documented the high water quality of Cherry Creek. 
(9)Public meetings over several years have demonstrated strong, deep, and growing local support for a Cherry Valley National Wildlife Refuge: 
(A)Area landowners, business and community leaders, media, and elected officials have consistently voiced their enthusiasm for a Cherry Valley National Wildlife Refuge. 
(B)Numerous local communities and public and private conservation entities share complementary goals for protecting Cherry Valley and are energetically conserving wildlife habitat and farmland. Along with State land-management agencies and the National Park Service, these local entities represent potential strong partners for the United States Fish and Wildlife Service. 
(C)A number of local landowners have already put their land into conservation easements or other conservation arrangements. 
(D)A voter-approved Monroe County Open Space Fund and a voter-approved Stroud Township municipal land conservation fund have contributed to many of these projects. 
(10)Two federally owned parcels of land are contiguous to the area to be established by this Act as the Cherry Valley National Wildlife Refuge: The Delaware Water Gap National Recreation Area and a 700-acre segment of the Appalachian Trail owned by the National Park Service.  
3.Establishment and purpose of Refuge 
(a)EstablishmentThe Secretary shall establish as a national wildlife refuge the lands, waters, and interests therein acquired under section 5, at such time as the Secretary determines that sufficient property has been acquired by the United States to constitute an area that can be effectively managed as a national wildlife refuge for the purposes set forth in subsection (b) of this section. The national wildlife refuge so established shall be known as the Cherry Valley National Wildlife Refuge. 
(b)PurposesThe primary purposes of the Refuge are the following: 
(1)To preserve and enhance the Refuge’s lands and waters in a manner that will conserve the natural diversity of fish, wildlife, plants, and their habitats for present and future generations, through voluntary conservation agreements, partnerships with local communities, and transactions with willing landowners. 
(2)To conserve and enhance populations of fish, wildlife, and plants within the Refuge, including populations of bog turtle, waterfowl, raptors, passerines, and neo-tropical migratory birds. 
(3)To protect and enhance the quality of aquatic and wetland habitats within the Refuge. 
(4)To fulfill international obligations of the United States with respect to fish, wildlife, and their habitats. 
(5)To provide opportunities for compatible scientific research, environmental education, and fish and wildlife-oriented recreation in collaboration with private and public entities. 
(c)Notice of establishmentThe Secretary shall publish a notice of the establishment of the Refuge— 
(1)in the Federal Register; and 
(2)in publications of local circulation in the vicinity of the Refuge. 
4.Administration of Refuge 
(a)In generalThe Secretary shall administer all lands, waters, and interests therein acquired under section 5 in accordance with— 
(1)the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and the Act of September 28, 1962 (76 Stat. 653; 16 U.S.C. 460k et seq.; popularly known as the Refuge Recreation Act); 
(2)the purposes of the Refuge set forth in section 3(b); and 
(3)the management plan issued under subsection (c). 
(b)Study of selection area 
(1)RequirementThe Secretary, acting through the Director of the United States Fish and Wildlife Service, shall conduct a study of fish and wildlife habitat and aquatic and terrestrial communities of the selection area described in section 5(c)(2).  
(2)ReportNot later than 18 months after the date of the enactment of the Act, the Secretary shall complete such study and submit a report containing the results thereof to the Congress.  
(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $200,000 to carry out the study. 
(c)Management plan 
(1)In generalNot later than 30 months after the date of the enactment of this Act, the Secretary shall issue a management plan for the Refuge. 
(2)ContentsThe management plan shall include provisions that provide for the following: 
(A)Planning and design of trails and access points. 
(B)Planning of wildlife and habitat restoration, including reforestation. 
(C)Permanent exhibits and facilities and regular educational programs throughout the Refuge. 
(3)Public participation 
(A)In generalThe Secretary shall provide an opportunity for public participation in developing the management plan. 
(B)Local viewsThe Secretary shall give special consideration to views by local public and private entities and individuals in developing the management plan. 
5.Acquisition of lands, waters, and interests therein 
(a)In generalThe Secretary shall seek to acquire up to 30,000 acres of land, water, or interests therein (including permanent conservation easements or servitudes) within the boundaries designated under subsection (c). All lands, waters, and interests acquired under this subsection shall be part of the Refuge. 
(b)Method of acquisitionThe Secretary may acquire an interest in land or water for inclusion in the Refuge only by donation, exchange, or purchase from a willing seller. 
(c)Designation of boundaries 
(1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall— 
(A)consult with appropriate State and local officials, private conservation organizations, and other interested parties, regarding the designation of appropriate boundaries for the Refuge within the selection area; 
(B)designate boundaries of the Refuge that are within the selection area and adequate for fulfilling the purposes of the Refuge set forth in section 3(b); and 
(C)prepare a detailed map, entitled Cherry Valley National Wildlife Refuge, depicting the boundaries of the Refuge designated under subparagraph (B). 
(2)Selection areaFor purposes of this subsection, the selection area consists of approximately 30,000 acres located in Monroe County, Pennsylvania, that— 
(A)encompasses the watershed of Cherry Creek, portions of the McMichaels and Aquashicola Creeks watersheds, and an area that drains directly into the Delaware River; and 
(B)is contiguous to the Delaware Water Gap National Recreation Area. 
(3)Availability of map; noticeThe Secretary shall— 
(A)keep the map prepared under paragraph (1) on file and available for public inspection at offices of the United States Fish and Wildlife Service in the District of Columbia and Pennsylvania; and 
(B)publish in the Federal Register a notice of that availability. 
(d)Boundary revisionsThe Secretary may make such minor revisions in the boundaries designated under subsection (c) as may be appropriate to achieve the purposes of the Refuge under section 3(b) or to facilitate the acquisition of property for the Refuge. 
6.DefinitionsFor purposes of this Act: 
(1)RefugeThe term Refuge means the Cherry Valley National Wildlife Refuge established under section 3. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
 
